Citation Nr: 9915641	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include the issue of whether it is due to a 
service connected disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to an effective date earlier than January 20, 
1995, for service connection for tinnitus.  

4.  Entitlement to an effective date earlier than June 11, 
1991, for service connection for cervical sprain.  

5.  Entitlement to an increased rating for a disability 
characterized as scars, posterior iliac region, donor site, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for postoperative 
fusion, left shoulder joint, minor extremity, with muscle 
atrophy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case as it concerns 
service connection for a back disorder and a psychiatric 
disorder arises from a May 1993 rating action, with which the 
veteran disagreed in April 1994.  A statement of the case was 
issued in March 1995, and a letter from the veteran received 
in May 1995, in which reference was made to the veteran's 
anxiety and back complaints, is construed as his substantive 
appeal.  While the veteran did not advance any additional 
arguments with respect to any psychiatric disorder at his 
personal hearing, his claim in this regard has been developed 
for appellate review, and will be addressed below.  

The remaining issues arise from a February 1995 rating 
action, with which the veteran disagreed in April 1995.  
Statements of the case concerning these claims were issued in 
July 1995, and the veteran's appeal in this regard was 
perfected in August 1995, when a VA Form 9 (Appeal to Board 
of Veterans' Appeals) was received at the RO.  In due course, 
the veteran provided testimony before the undersigned, at a 
hearing conducted in Washington, DC in December 1998.  

At the hearing before the undersigned, the veteran expressed 
his desire to pursue a claim that he had submitted new and 
material evidence to reopen a previously denied claim for 
service connection for a heart disability.  He argued that he 
submitted a timely notice of disagreement to the December 
1996 rating action that denied that claim, and about which he 
received notice later that month.  Specifically, the 
veteran's representative made reference to a VA Form 9 dated 
in March 1997, which he believed could be construed as a 
notice of disagreement.  A review of this document, however, 
reflects that it only contains reference to a claim for a 
total disability rating based on unemployability, (which was 
subsequently granted.)  The Board is unable to locate any 
document of record dated within one year of the notification 
to the veteran of the decision not to reopen his claim, which 
expresses his disagreement with that conclusion.  In view of 
this, and the obvious absence of a statement of the case 
concerning that matter or any substantive appeal received 
with respect to it, the claim has not been properly developed 
on appeal.  Since it is also not inextricably intertwined 
with the issues before the Board, it is not a proper subject 
for consideration by the Board at this time.  Clearly, 
however, the veteran seeks to reopen that claim.  Therefore, 
the matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's assertion that he has a low back disorder, 
and a psychiatric disorder which are related to service, or 
to a service connected disability, is not supported by any 
medical evidence that would render the claims for service 
connection for those disabilities plausible under the law.  

2.  On January 19, 1995, the Deputy Assistant Secretary for 
Congressional Liaison signed a copy of a report of an 
Administrative Review of the veteran's claim's file which 
contained instructions to consider establishing service 
connection for tinnitus.  

3.  On January 20, 1995, the Director, Compensation and 
Pension Service signed a copy of a report of an 
Administrative Review of the veteran's claims file which 
contained instructions to consider establishing service 
connection for tinnitus.  

4.  The veteran was granted service connection for tinnitus 
in a February 1995 rating action, effective from January 20, 
1995.  

5.  The veteran first filed a claim for service connection 
for a cervical spine disability on June 11, 1991, which was 
ultimately granted, and that is the date from which service 
connection was made effective.  

6.  The posterior iliac region donor site scar is 
superficial, and productive of pain and tenderness, but is 
not shown to limit the function of any part of the veteran's 
body.  

7.  A left inguinal/anterior hip region donor site scar is 
shown to be tender on objective demonstration, but is not 
shown to limit the function of any part of the veteran's 
body.  

8.  A right inguinal/anterior hip region donor site scar is 
shown to be tender on objective demonstration, but is not 
shown to limit the function of any part of the veteran's 
body.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107 (West 1991).

3.  The criteria for the assignment of January 19, 1995 for 
the effective date of service connection for tinnitus have 
been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).

4.  The criteria for the assignment of an effective date 
earlier than June 11, 1991, for service connection for 
cervical strain have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1998).

5.  The criteria for an evaluation in excess 10 percent for a 
posterior iliac region donor site scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 7800, 7803, 7804, 7805 
(1998).

6.  The criteria for a 10 percent evaluation for a left 
inguinal/anterior hip region donor site scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 7800, 7803, 7804, 7805 
(1998).

7.  The criteria for a 10 percent evaluation for a right 
inguinal/anterior hip region donor site scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 7800, 7803, 7804, 7805 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Regarding this aspect of the veteran's appeal, the threshold 
question to be answered is whether he has presented well-
grounded claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for a arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. § § 3.307, 3.309 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
"[a] claim for secondary service connection, like all 
claims, must be well grounded."

A review of the veteran's service medical records reflects 
that in May 1966, he was seen for complaints of insomnia, the 
source of which was described as emotional.  In January 1967, 
the veteran was seen for complaints of a 4 month history of 
four bowel movements per day.  This was believed to be 
"primarily psychological" but no specific psychiatric 
diagnosis was entered.  In August 1969, the veteran was seen 
by medical personnel requesting that he be provided 
"medication for nervous condition."  The record reflects 
that marital problems were discussed, and that a prescription 
of some kind was provided.  (The handwriting is not legible 
enough to determine the precise prescription.)  There was, 
however, no psychiatric disorder diagnosis entered in the 
record, and no subsequently dated record reflects that there 
were any further complaints or findings in this regard.  When 
examined in connection with his discharge from service in 
September 1969, no psychiatric abnormalities were noted upon 
clinical evaluation.  

As to any low back disability, the veteran's service medical 
records do not reflect that there were any complaints, 
findings, or diagnoses in this regard.  Similarly, the report 
of the examination conducted at the time of the veteran's 
discharge from service in September 1969, revealed that the 
spine was normal upon clinical evaluation.  

The post service medical records show that the veteran was 
described as "a very nervous restless individual" following 
an examination conducted for VA purposes in March 1970, but 
there was no specific psychiatric diagnosis entered.  
Thereafter, the post service medical records (which are dated 
in the 1970's, 1980's and 1990's) fail to reflect any 
psychiatric diagnosis until 1993.  At that time, the veteran 
underwent a psychiatric evaluation for VA purposes, and a 
staff psychologist concluded his report with a diagnosis of 
"Psychological Factors Affecting Physical condition 
(Provisional, rule out Dysthymia)."  At the same time, a 
psychiatrist diagnosed the veteran to have "Alcohol 
Dependency From 1988 to 1991."  Neither report on which 
these diagnoses were entered, however, contained any opinion 
that these conditions were considered to have been caused by 
any of the veteran's service connected disabilities, or that 
they were related in any way to service.  Subsequently dated 
medical records, in fact, fail to reflect the presence of any 
psychiatric diagnosis.  

As to the claim concerning a low back disorder, the first 
post service medical record on which such a disability is 
shown is dated in 1990, when X-rays revealed the presence of 
levoscoliosis with degenerative disease of the third, fourth 
and fifth lumbar bodies.  Subsequently dated medical records 
continue to show the presence of low back disability, 
variously described, but none of these records reveal that 
those treating or examining the veteran, considered his low 
back disability to be related to any service connected 
disability, or otherwise to service.  Indeed, VA medical 
records dated in 1995, specifically reflect that the 
veteran's low back pain was not considered related to service 
connected disability.  (In this regard, it is observed that 
the veteran has indicated that his chiropractor, Michael 
Palermo, opined that the veteran's low back disorder is 
related to the service connected shoulder disability.  A 
review of the information provided by Mr. Palermo, however, 
reveals that he only linked the veteran's upper back and neck 
symptoms to the veteran's left shoulder disability.  He 
offered no opinion regarding the relationship between the 
veteran's low back disability, and the veteran's service-
connected shoulder disability.  It is also observed that the 
veteran has been service connected for a cervical spine 
disability.)  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
either a low back disability or a psychiatric disorder.  In 
this regard, the Board observes that there are no records of 
any pertinent diagnosis during service, and with respect to 
the low back, there are even no complaints.  Similarly, the 
post service record does not reflect the presence of any 
complaints until more than 20 years after service.  Moreover, 
while currently, the veteran has a low back disability, and 
he may have a psychiatric disorder, (that remains unclear on 
the current record), he is the only person who has related 
these problems to service, or a service connected disability.  
None of the medical evidence reflects any medical opinion 
linking these disabilities to service, or any service 
connected disability. 

In the absence of any record of either a psychiatric 
disability or low back disorder diagnosed in service, the 
absence of any record of any pertinent diagnosis for more 
than 20 years after service, and the absence of any competent 
medical opinion linking any current psychiatric disorder (if 
present) and low back problem to service, or a service 
connected disability, the veteran has failed to satisfy the 
requirements for a well-grounded claim as set out in the 
judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, there is no 
duty to assist the veteran further in the development of 
these claims, and the Board does not have jurisdiction to 
adjudicate them.  Boeck v. Brown, 6 Vet.App. 14 (1993), 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claims for service 
connection for a low back disorder, and a psychiatric 
disorder must be denied.  

As to the veteran's personal belief that he has a low back 
disability and a psychiatric disorder which are related to 
service, or his service connected disability, as indicated 
above, when the question involved does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra.


Earlier Effective Date

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (1998; see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

With respect to the assignment of an earlier effective date 
for service connection for tinnitus, the veteran's primary 
contention has been that since the onset of the condition 
occurred during service, he should be compensated for the 
impairment it has caused since service.  He has also stated 
that he submitted a claim for benefits arising out of this 
disability in 1970, which was denied. 

A careful review of the record confirms that the veteran was 
seen for complaints of tinnitus during service.  
Significantly, however, the veteran's original application 
for VA benefits received in January 1970, contains no mention 
whatsoever, of any tinnitus complaints.  (The document refers 
to a heart disability, and a left shoulder disability.)  
Indeed, the first post-service mention in the record of any 
tinnitus complaints by the veteran is dated in February 1995, 
during the course of an examination for VA purposes.  This is 
the month after the date on which service connection for this 
disability was established.  In fact, it was an 
administrative review of the veteran's claims file by VA 
personnel in January 1995, which discovered that the veteran 
had tinnitus complaints in service.  As a result of that 
review, the RO was instructed to investigate this matter and 
enter a formal decision concerning whether service connection 
for tinnitus was warranted.  Shortly thereafter, the veteran 
was scheduled for an examination which took place the 
following month, and it was during this examination that the 
record shows the veteran first complained of this problem to 
any VA personnel.  In a rating action dated later in February 
1995, service connection for tinnitus was granted, effective 
from the January 1995 administrative review.  Thus, the 
record reflects that the veteran never actually submitted a 
formal or informal application for this benefit prior to its 
award.  

Under these circumstances, it is obvious, that the assignment 
of an effective date for service connection for this 
disability as of the day following separation from service 
would be inconsistent with controlling law and regulation, 
since there is no evidence of any application for that 
benefit dated within one year of the veteran's discharge from 
service.  

It is equally as plain that the next document that could be 
reasonably construed as an application for service connection 
for tinnitus, would be the January 1995 report following VA's 
own Administrative Review of the veteran's claims file.  It 
was following this action that the veteran was ultimately 
awarded service connection for that disability, and in fact, 
the date of that report, as signed by the Director, 
Compensation and Pension Service, is the date from which the 
RO made the award of service connection effective.  In 
choosing the report signed by the Director, Compensation and 
Pension Service, as the date of claim, the RO assigned 
January 20, 1995, as the effective date for the award of 
service connection, since that is the date of the report that 
bears his signature.  The Board notes, however, that the 
record also contains a copy of this review signed by the 
Deputy Assistant Secretary for Congressional Liaison, which 
is dated one day earlier, on January 19, 1995.  Although of 
little consequence in the award of any monetary benefits, (as 
38 U.S.C.A. § 5111 provides that they are paid from the first 
day of the month following the month in which an award became 
effective), the earliest date of record from which one could 
construe a claim for service connection for tinnitus, (albeit 
initiated by VA itself), is January 19, 1995, rather than 
January 20, 1995.  Accordingly, the criteria for establishing 
January 19, 1995, as the effective date for service 
connection for tinnitus have been met, and to this extent, 
the appeal is granted.  

Concerning an effective date earlier than in June 1991, for 
service connection for cervical strain, the Board notes that 
the veteran's contention has essentially been that since it 
has been acknowledged that his neck disability was caused by 
his service connected left shoulder disorder, he should be 
compensated for the neck disability, from the date it was 
first medically demonstrated.  

A review of the record reflects that as earlier as 1977, the 
veteran was receiving application of hot packs to the 
cervical area, and in 1988, X-rays revealed the presence of 
spurring of the cervical spine with narrowing between C5-C6.  
Subsequently dated records continued to show the presence of 
a cervical spine impairment, and in February 1995, X-rays 
again revealed the presence of arthritic changes with 
narrowing of the disc space at C5-6, with sclerotic change of 
both bodies.  The physician who examined the veteran at that 
time, concluded that it was doubtful that the "arthritic 
damage to the spine would be related to [the veteran's] 
service-connected disabilities for old injuries," but 
another physician concluded, shortly thereafter, that the 
veteran's "chronic neck pain is adjunct to [service-
connected] disability."  

On this record, the RO determined that service connection for 
cervical sprain was warranted, and a decision to that effect 
was entered in February 1995.  This decision was made 
effective from June 8, 1992, the date the RO received 
correspondence that the veteran had apparently previously 
submitted to his Congressman, concerning VA benefits.  In a 
March 1995 rating action, however, the effective date for 
this award was changed to June 11, 1991, the date of a 
hearing before the Board on other issues, but at which the 
veteran raised the claim for service connection for a 
cervical spine disorder.  

A careful review of the claims file, fails to show any 
document dated prior to June 11, 1991, which could reasonably 
be construed as a claim for service connection for a neck 
disability.  Although it must be acknowledged that the 
veteran sought treatment for neck complaints earlier than 
this date, there is no indication in these records that 
either the veteran or those treating him, considered these 
complaints to be  related to his service connected 
disabilities.  Thus, it would not be reasonable to construe 
what was simply neck treatments, years before any medical 
profession even suggested a link between the neck complaints 
and any service connected disability, as a claim for service 
connection.  (Indeed, 38 C.F.R. § 3.155, requires that even 
an informal claim for benefits must indicate an interest to 
apply for benefits, and identify the benefit sought.)  

Since it is the claim for the benefit which controls the date 
from which service connection may be made effective, rather 
than the date of any treatment for the disability which is 
ultimately service connected, and there is no record of any 
claim for the benefit at issue prior to the date of the Board 
hearing in June 1991, there is no basis on the current record 
for awarding an effective date for service connection for 
cervical strain any earlier than that which has been 
currently assigned, June 11, 1991.  




Increased Ratings

As an initial matter, the Board finds that the claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board further finds that with respect to the claim 
concerning the donor site scars, the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim pursuant to 38 U.S.C.A. § 5107, as the veteran's post 
service treatment records have been associated with the 
claims file, and he has been examined for VA purposes in 
connection with his claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. § § 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1997). 

With respect to the veteran's service connected scars, the 
record reflects that he experienced recurrent left shoulder 
dislocations during service.  This condition was surgically 
treated over the years, and included bone grafts.  The 
veteran's currently service connected scars are located at 
those sites in the pelvic area from which the bone was taken 
to use in the grafts.  This was initially assigned a non-
compensable disability evaluation, and remained so rated 
until a July 1997 rating action.  At that time, a 10 percent 
rating was assigned, effective May 1995, the date of the 
first statement on which the veteran complained of tender 
scars. 

In the years immediately preceding the aforementioned 1995 
statement, the record does not reflect any evidence in the 
way of recorded complaints by the veteran referable to donor 
site scars.  This evidence includes a February 1995 
examination report, which revealed these scars were described 
as "normal color, shape, tenderness.  No keloid formation."  
In addition, no impairment of any underlying structure or 
nearby joint was described.  Color photographs of these scars 
were also taken, and these have been associated with the 
claims file.  

Subsequently dated evidence includes the aforementioned 
statement from the veteran received in May 1995.  This 
revealed complaints of tenderness about the subject scars, 
and as mentioned above, is the date from which the veteran's 
10 percent rating was made effective.  In December 1995, the 
veteran underwent another examination for VA purposes.  This 
revealed the presence of 4 inch by 1/2 inch linear scars in the 
left and right inguinal areas and in the left iliac area.  
These scars were described as tender to touch, and had 
"hypo- and hyperpigmentation scattered throughout."  Again 
there was no impairment of any underlying structure or nearby 
joint described.   

The veteran was examined yet again for VA purposes in April 
1997.  At that time, the veteran described all of his scars 
as productive of burning and pain, and that itch enough to 
awaken him at night.  The relevant scars at the left and 
right anterior hip area and left sacral area were each 
described as hypo and hyperpigmented.  The scar in the left 
sacral was depressed and tender, and those in the anterior 
hip area were described as "exquisitely tender."  

At the hearing conducted before the undersigned, the veteran 
contended that his scars were painful and tender to touch, 
and caused itching.  He denied any ulceration, drainage, or 
infection.  He also considered them to be disfiguring.  

Scars may be evaluated under the provisions of 38 C.F.R. Part 
IV Diagnostic Codes 7803, 7804, and 7805.  Under Code 7803, a 
10 percent rating is assigned for scars that are superficial, 
poorly nourished, with repeated ulceration.  Under Code 7804, 
a 10 percent rating is assigned for scars that are 
superficial, tender and painful on objective demonstration.  
These 10 percent ratings are the highest under these codes, 
as well as the lowest, but in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  As to Code 7805, the scar is rated 
on limitation of function of the part affected.   

In this case, there is no evidence showing that the veteran's 
donor site scars are productive of repeated ulceration, or 
are poorly nourished.  Thus, there is no basis for assigning 
a rating under the provisions of Code 7803.  Similarly, there 
is no evidence that these scars cause any limitation of 
function of any part of the veteran's body.  Therefore, there 
is no basis for assigning a rating under Code 7805.  The 
veteran has complained, however, that his donor site scars 
are tender, and they have been so described by physicians 
examining them.  Thus, he satisfies the criteria for a 10 
percent rating under the provisions of Code 7804.  

As previously mentioned, the veteran is currently assigned a 
single 10 percent rating for a disability characterized as 
scars posterior iliac region donor site.  There are, however, 
three distinct areas from which bone has been taken in 
connection with grafts performed on the veteran's left 
shoulder.  Each site has a residual scar.  One scar is in the 
posterior iliac region, another in the left inguinal/anterior 
hip region and one in the right inguinal/anterior hip region.  
Each scar has been described by examining physicians as 
tender, and, therefore, each scar satisfies the criteria for 
a 10 percent rating.  Accordingly, in addition to the 10 
percent rating assigned by the RO for the posterior iliac 
region donor site scar, a separate 10 percent rating is 
warranted for the left inguinal/anterior hip region donor 
site scar, and for the right inguinal/anterior hip region 
donor site scar.  As set forth above, however, since the 
evidence fails to reflect that any of these scars cause any 
limitation of function of any part of the veteran's body, an 
evaluation in excess of 10 percent for each of these scars is 
not warranted.  

In reaching this conclusion, the Board notes that the veteran 
has contended that the scars at issue are disfiguring.  In 
this regard, however, the schedular criteria for evaluating 
scars only makes provisions for accommodating such 
disfigurement when the scars are located on the head, face, 
or neck.  Since the subject scars are not located on those 
parts of the anatomy, there is no basis for considering this 
component of any subject scar for purposes of assigning 
disability evaluation for VA purposes.  

The Board also notes that the actual rating sheets associated 
with the claims file, reveal that the RO has assigned 
Diagnostic Code 7805, as the applicable code under which the 
posterior iliac region donor site scar is evaluated, and 
under which a 10 percent rating is listed.  As set forth 
above, that code calls for a rating based on limitation of 
function of the body part affected.  As also described above, 
however, there is no medical record that reveals this scar 
has caused any impairment to any underlying body part.  Thus, 
one would question whether this was the appropriate category 
to place this scar.  This is particularly so, given that the 
narrative explanation provided in the rating sheet, as well 
as the statement of the case and supplemental statement of 
the case, makes it clear that the 10 percent rating that was 
assigned, was based on the findings of tenderness as recorded 
in the medical evidence.  The Board mentions this in the 
event the question is raised as to whether the veteran should 
be assigned a separate 10 percent rating under Diagnostic 
Code 7804, as explained in this decision, in addition to a 10 
percent evaluation under Diagnostic Code 7805, as listed in 
the rating sheets.  As explained above, there is no evidence 
of limitation of function caused by the subject scar, and 
therefore, there is no basis for a rating under Diagnostic 
Code 7805.  On these facts, the Board concludes that the 
diagnostic code listed in the rating sheet, and under which a 
10 percent evaluation is shown, is simply a clerical error.  
Thus, only a 10 percent rating under Diagnostic Code 7804 is 
warranted for the posterior iliac region donor site scar on 
the facts of this case.  


ORDER

Service connection for a low back disability, to include the 
issue of whether it is due to a service connected disability, 
is denied.  

Service connection for a psychiatric disorder, is denied.   

Entitlement to a January 19, 1995 effective date, for service 
connection for tinnitus, is granted.

Entitlement to an effective date earlier than June 11, 1991, 
for service connection for cervical strain, is denied.

Entitlement to an increased rating for a posterior iliac 
region donor site scar, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a separate 10 percent 
rating for the left inguinal/anterior hip region donor site 
scar is granted.  

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a separate 10 percent 
rating for the right inguinal/anterior hip region donor site 
scar is granted.  


REMAND

Regarding the evaluation of the veteran's left shoulder 
disability, the Board observes that at the hearing conducted 
by the undersigned, the veteran testified that the range of 
motion in that joint had decreased since he was examined for 
VA purposes in Wilkes-Barre Pennsylvania in 1997, and that 
this increasing impairment could be confirmed by 1998 records 
available from the Philadelphia VA Medical Center.  Although 
the veteran's representative indicated that the records from 
Philadelphia had been associated with the claims file, after 
a careful review of the evidence, the Board is unable to 
locate any dated after the April 1997 examination conducted 
at the Wilkes-Barre VA Medical Center.  In view of the 
veteran's contentions, and the obvious relevance of records 
of treatment related to the disability at issue, it will be 
necessary to defer a final decision on this issue, until 
further development is accomplished.  

In addition to the veteran's contentions concerning the 
underlying impairment caused by his service-connected 
shoulder disability, he has also made contentions with 
respect to the discomfort caused by surgical scars present on 
his shoulder.  In this regard, the Board observes that where 
the symptomatology of a claimed disability is not duplicative 
of, or overlapping with the symptomatology of another 
disability, separate disability evaluations may be assigned 
for those conditions.  See Esteban v. Brown, 6 Vet.App. 259 
(1994).  It does not appear from the record that the RO has 
considered the assignment of separate evaluations for the 
veteran's left shoulder surgical scars, in connection with 
his attempt to establish an increased rating.  This action 
should be undertaken before the Board enters its final 
determination.  

Although the delay occasioned by this Remand is regrettable, 
the case is remanded to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of those from whom he has received 
treatment for his left shoulder disability 
since 1995.  After obtaining any appropriate 
authorization, the RO should attempt to 
obtain copies of the treatment records so 
identified, and in particular those from the 
Philadelphia, VA Medical Center dated in 
1998. 

2.  Next, the RO should review the evidence 
of record and enter its determination as to 
whether an increased rating is warranted for 
the veteran's shoulder disability, to include 
whether separate ratings may be assigned for 
any surgical scar present about the left 
shoulder area.  If any additional development 
is deemed necessary in this regard, as for 
instance, the performance of any special 
examinations, that should be accomplished.  
Thereafter, the veteran and his 
representative should be informed of the RO's 
decision, and in the event an increased 
rating has been assigned, the veteran should 
be asked whether this satisfies his appeal.  
If he answers in the negative, or if no 
response is received, the RO should prepare a 
supplemental statement of the case that 
addresses all evidence added to the record 
since the last supplemental statement of the 
case.  The veteran and his representative 
should then be given an opportunity to 
respond, and the case returned to the Board 
for further appellate consideration, if 
otherwise in order.

No inference should be drawn regarding the final disposition 
of the claim on appeal as a result of this action, and the 
veteran need take no further action until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

